Citation Nr: 1030555	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-12 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from June 1970 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of December 
2005 which, in pertinent part, denied service connection for 
diabetic nephropathy.  Other claims denied in that decision were 
either subsequently granted by the RO or withdrawn by the Veteran 
in a September 2007 written statement.


FINDING OF FACT

The Veteran does not have a disability of diabetic nephropathy.


CONCLUSION OF LAW

The criteria for service connection for diabetic nephropathy are 
not met.  
38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  
In a letter dated in July 2005, prior to the adjudication of the 
claim, the RO notified the Veteran of the information necessary 
to substantiate the claim for service connection for diabetic 
nephropathy, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was told 
that the evidence must show a relationship between his current 
disability and an injury, disease, or event in service.  He was 
advised of various types of lay, medical, and employment evidence 
that could substantiate his service connection claims.  He was 
informed of the ways by which service connection could be granted 
based on exposure to herbicides.  

While the initial notification did not include a discussion of 
the specific information necessary to substantiate a claim for 
service connection on a secondary basis, service connection for 
other disabilities as secondary to diabetes mellitus were 
granted, the Veteran was notified of this, and his statements 
have indicated actual knowledge of the criteria to establish 
secondary service connection.  Moreover, the reason for the 
denial in this case is the absence of the current disability, and 
the Veteran was clearly notified of the requirement that there be 
evidence of the current disability.  Although he was not provided 
with information regarding ratings and effective dates, as there 
is no effective date or rating to be assigned as a result of this 
decision, such deficiency was likewise harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Under the VCAA, VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  In this case, service 
treatment records have been obtained, all identified post-service 
medical records, including VA treatment records, have been 
obtained, and VA examinations were conducted concerning the issue 
of service connection for diabetic nephropathy.  The October 2007 
VA examination report, which was based on claims file review, a 
thorough history from the Veteran, clinical examination and 
testing, contains sufficient information and findings for the 
Board to make an informed decision.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  For these reasons, the Board finds 
that all necessary notification and development has been 
accomplished, and t appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for Diabetic Nephropathy

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To establish service connection, generally, there must be 
evidence of (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship, or nexus, between the current disability 
and the in-service disease or injury (or in-service aggravation).  
Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that diabetic nephropathy developed as a 
result of exposure to Agent Orange during service in Vietnam.  VA 
law provides that service incurrence for certain diseases, 
including type 2 diabetes, will be presumed on the basis of an 
association with certain herbicide agents (e.g., Agent Orange).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  While 
diabetic nephropathy is not mentioned on this list, service 
connection is in effect for diabetes, based on a presumed 
association with herbicides during the Veteran's Vietnam service.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disability.  
38 C.F.R. § 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).

In this case, service treatment records do not show any diabetic 
nephropathy, or any kidney abnormality, in service.  

On a VA examination in November 2005, the claims file was not 
available but VA progress notes were reviewed.  It was noted that 
the last recorded BUN was 13, and the last recorded creatinine 
was 1.0, both of which were normal, and that the last recorded 
urinalysis did not show any proteinuria.  The Veteran stated that 
he was diagnosed with diabetes mellitus in 2005, and started on 
oral medication at that time.  The Veteran did not give any 
history of diabetic nephropathy.  The assessment pertaining to 
diabetic nephropathy was that the Veteran had not had a 
urinalysis since 2003.  A urine microalbumin test was obtained, 
which was normal.  The examiner noted that the Veteran's BUN and 
creatinine were both normal.  

Another VA examination was obtained in October 2007.  For this 
examination, the claims file was available and reviewed, and the 
Veteran gave a thorough history to the VA examiner.  The Veteran 
said he was being treated for diabetic nephropathy.  After 
examination and specific clinical testing, the VA examiner 
concluded that the Veteran's BUN, creatinine, and estimated 
glomerular filtration rate were all within normal limits, there 
was no proteinuria in the urine, and the evidence did not support 
a diagnosis of diabetic nephropathy.  

While the Veteran said he was receiving treatment for diabetic 
nephropathy, neither VA nor private medical records on file 
reflect any diagnosis of or treatment for such nephropathy, or, 
indeed, for any kidney disorder.  The problem lists in the VA 
treatment records do not mention diabetic nephropathy.  Records 
of a private hospitalization for a myocardial infarction in 
February 2007 include multiple chemistry panels all showing 
normal BUN and creatinine, tests noted as significant to the 
issue on both VA examinations.  In short, there is no diagnosis 
of record of diabetic nephropathy, or of symptoms identified as 
pertinent to a kidney disability.  Absent the existence of a 
current disability, service connection may not be granted.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  

Where medical expertise is necessary to establish a diagnosis or 
to address questions of medical causation; lay assertions of 
medical status, lay statements do not constitute competent 
medical evidence for these purposes.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

Medical expertise is necessary in this case to determine the 
existence of the claimed disability of diabetic nephropathy, as 
the answer to the question involves clinical testing and matters 
beyond personal observation.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (a veteran is not competent to diagnose carcinoma 
(cancer) or relate it to service).  Moreover, the Veteran has not 
provided any lay evidence of pertinent symptomatology concerning 
diabetic nephropathy that would support a diagnosis of diabetic 
nephropathy, and the medical records he identified do not show 
diagnosis or treatment for nephropathy.  

Accordingly, as there is no medical evidence of the presence of 
diabetic nephropathy, or sufficient lay evidence for a medical 
expert to identify such a 


condition, the claim must be denied.  In reaching this 
determination, the Board is mindful that all reasonable doubt is 
to be resolved in the Veteran's favor; however, in this case, 
because the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  


ORDER

Service connection for diabetic nephropathy is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


